DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4-23 are pending.  Applicant’s previous election of Group I, claims 1, 4-14 and the following species, still applies and claims 15-23 remain withdrawn.

    PNG
    media_image1.png
    199
    646
    media_image1.png
    Greyscale

With methoxycarbonyl for R3, H for R4, and methyl for R5 and R6 with SbF6 for X.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/22 has been entered.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  
The rejection below is copied from the last office action without any alterations and still properly rejects all the claims.
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada (JP H11-258405, see machine translation) in view of Shin (KR 10-1691376, see machine translation) in view of Shibamoto (U.S. 2020/0079910) in view of Okuhira (U.S. 2010/0099805) in view of Takigawa (JPWO 2016093270, see machine translation) in view of Metal/Polymer Hybrids: Multiscale Adhesion Behaviour and Polymer Dynamics (hereinafter the NPL document) with evidence from Refractive index of PMMA (hereinafter the Evidentiary reference).
Regarding claims 1, 5-14, Harada teaches a hard coat layer 4 formed on a base substrate 1 and teaches that the hard coat layer may be followed by multiple alternating antireflective layers which themselves are made of high 2a and low 2b refractive index materials (FIG. 1, [0019]-[0026], with refractive indexes overlapping claim 10 and with silicon oxide as the low refractive index material as in claims 8-9).  The number of 2a and 2b high and low refractive index layers overlaps claim 12 ([0022]).  Harada also teaches that the hard coat layer should have a refractive index the same as or similar to that of the base substrate ([0034]) and suggests PMMA as the base substrate material ([0020]) which has a refractive index within the range of claim 11 (see the Evidentiary reference) such that matching the refractive index of the hard coat layer to this substrate material would result in the hard coat layer’s refractive index also overlapping claim 11.
The material of any/all of the high refractive index 2a layers may be electrically conductive to produce EM shielding/antistatic properties ([0007], [0024], [0038]-[0039], oxides as in claims 6-7).  
The upper layer of the stack may have antifouling properties as a separate layer or as an additional functionality provided to the top low refractive index layer ([0044]) and MgF ([0026]) is provided as a possible low refractive index material such that when MgF is used it will inherently have antifouling properties as in claims 13-14.
As explained above, Harada teaches that MgF may be used as a low refractive index material, including in the upper layer, which would inherently result in the MgF functioning as an antifouling material as in claims 13-14.  Harada also calls for antifouling properties but does not explicitly recognize that MgF may provide antifouling properties (this is not necessary because the property is inherent).  In addition and as an alternative to the MgF low refractive index material inherently providing antifouling properties, Shin is also directed to antifouling coatings for hard (i.e., abrasion resistant) articles ([0001]) and teaches that MgF was a known fluorine based compound for providing antifouling properties ([0018]).  Thus, it would have been obvious to have used MgF in the antifouling layer of Harada (either as the top low refractive index layer taught by Harada or in a separate antifouling layer on top of the top low refractive index layer), as in claims 13 and 14, because Shin teaches that such a material provides antifouling properties.
Harada does not disclose the claimed composition for the hard coat layer.  However, Shibamoto teaches a hard coating layer formed from ingredients overlapping those recited in claims 1 and 5 and also provided with an antireflection layer and an antistatic layer, like in Harada, (see abstract, [0012]-[0037] for epoxysiloxane resin, [0124]-[0126] for the alkoxysilane that forms the epoxysilane, [0162] and [0177] for the combination of photo and thermal cationic initiators, [0179]-[0187] for the crosslinking agent of claim 5, with the (i-1) compound corresponding to Applicant’s elected species, [0253] for the antireflection layer and antistatic layer) wherein the hard coat layer has high surface hardness ([0011]).  The hard coat layer is cured from the above composition.  Thus, it would have been obvious to have used the hard coat layer/composition from Shibamoto for the hard coat layer in Harada because it provides high surface hardness.
Shibamoto in modified Harada calls for a thermal cationic initiator as explained above and suggests arylsulfonium salts ([0172]) but does not disclose Applicant’s elected species.  However, Okuhira is also directed towards cationically polymerizable epoxy compositions with arylsulfonium salt thermal cationic initiator (as sought by Shibamoto in modified Harada) and teaches a compound overlapping the elected species when Q is methoxycarbonyloxy, R20 and R21 are hydrogen and R22 and R23 are methyl with A being SbF6 (see abstract, [0026], [0027], Formula VII).  Thus, it would have been obvious to have used such a thermal cationic initiator from Okuhira as the thermal cationic initiator called for in Shibamoto in modified Harada because Okuhira teaches that it is a known suitable compound for providing the desired functionality (i.e., thermal cationic initiation).
Modified Harada does not disclose the claimed water contact angle of the hard coat layer.  However, the hard coat layer as claimed and as taught by modified Harada is followed by additional layers such that the water contact angle of the surface of the hard coating layer is a product by process limitation because the final article has that surface of the hard coating layer covered by additional layers (i.e., there is no exposed surface of the hard coating layer in the final article, it is only exposed in the process of making the overall article), therefore this limitation is not given patentable weight.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
In addition and as an alternative to the above product by process explanation, Shibamoto in modified Harada teaches that the hard coating composition that forms the hard coating layer may include a leveling agent ([0200]).  Takigawa is also directed to hard coating films and teaches that a leveling agent may be included to provide hydroxyl groups and in order to produce a water contact angle overlapping the claimed range to improve adhesion between the hard coating layer and subsequent layers ([0007]-[0008], [0020]).  Thus, it would have been obvious to have used such a leveling agent from Takigawa (as the leveling agent already suggested by Shibamoto in modified Harada) to provide the water contact angle property from Takigawa to the hard coat layer in Harada in order to provide hydroxyl groups and improve adhesion to the hard coat layer as taught by Takigawa.  
In addition to the general improved adhesion motivation from Takigawa in modified Harada as explained above, the NPL document provides additional motivation because the hydroxyl groups provided by the leveling agent in Takigawa in modified Harada to make the surface hydrophilic and generally improve adhesion also specifically improve adhesion to metal oxides, like those used in the additional layers from Harada (see pages 17-18 of the NPL document, explaining that metal oxide adhesion to a polymer is based on the polar/hydrophilic, e.g., hydroxyl, groups present on the surface of the polymer).  Thus, the NPL document provides an additional motivation for applying the water contact angle property from Takigawa onto the hard coat layer in modified Harada because the NPL document teaches that the corresponding increase in polarity/hydrophilicity of the hard coat layer would improve bonding to the subsequently applied metal oxide layers in the antireflective coating.
The recitation of the alkoxysilane is a product by process limitation that is given limited patentable weight because the alkoxysilane is not present in the final cured product (instead, it is the reaction product of that alkoxysilane).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada (JP H11-258405, see machine translation) in view of Shin (KR 10-1691376, see machine translation) in view of Shibamoto (U.S. 2020/0079910) in view of Okuhira (U.S. 2010/0099805) in view of Takigawa (JPWO 2016093270, see machine translation) in view of Metal/Polymer Hybrids: Multiscale Adhesion Behaviour and Polymer Dynamics (hereinafter the NPL document) with evidence from Refractive index of PMMA (hereinafter the Evidentiary reference), as applied to claim 1, and further in view of Liao (U.S. 2009/0269504).
Regarding claim 4, modified Harada teaches all of the above subject matter, including a combination of photo and thermal cationic initiators but does not disclose the curing order is as in claim 4.
However, this is a product by process limitation that is not given patentable weight.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Additionally, the claimed order of curing is obvious given the finite number of possible embodiments for curing the layer (i.e., photo curing then thermal curing, thermal curing then photo curing, or photo curing and thermal curing simultaneously).  
Additionally and alternatively to the above, Liao is also directed to hard coating compositions that may be thermally and/or photo cured (see abstract) and teaches that the coating may be photo cured first, allowing for further modification/handling of the semi-cured hard coating, followed by full thermal curing ([0019]).  Thus, it would have been obvious to have used the curing order from Liao for the hard coating of modified Harada in order to allow the hard coating film to be modified/handled before thermal curing. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8-24 of copending Application No. 16548135.
The claims of the copending application are the same as those of the present application except that the copending conductive layer is not explicitly recited as being high refractive index however the materials in the copending claims are inherently high refractive index (see copending claims 1 and 11).  
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s remarks are not persuasive.
Applicant argues that the rejection is based purely on hindsight but is ignoring the motivation provided by the prior art.
Applicant argues that the claimed invention results in various beneficial properties not recognized by the prior art.  This is noted with appreciation, but the prior art does not need to arrive at the claimed subject matter for the same reasons as Applicant and therefore these benefits are not relevant in the context of establishing a prima facie case of obviousness (though these benefits may be relevant in rebutting a prima facie case of obviousness via unexpected results).
Applicant’s unexpected results arguments are not persuasive because the claims are not commensurate in scope with the cited data in terms of the type and amount of ingredients being far narrower in the cited examples than in the present claims.  For example, claim 1 recites no amounts of the ingredients at all, whereas the examples use particular amounts.  Also, claim 1 does not recite a crosslinking agent or a leveling agent that are present in all the examples.  Furthermore, based on Applicant’s remarks regarding the criticality of the initiators (thermal and photo) in achieving the supposedly unexpected curl properties, these ingredients and their amounts are much broader in scope in the claims than in the examples.  Also, Applicant appears to compare the present invention to a comparative example from Harada in terms of the hard coating layer, however, Shibamoto is the closest prior art for the hard coat layer.
Applicant then argues that Harada and Shibamoto fail to disclose both thermal and photo initiators.  This is piecemeal analysis with respect to Harada and incorrect with respect to Shibamoto which indeed teaches that a combination of initiators, e.g., photo and thermal initiators as claimed, may be used.  This is more than sufficient to render obvious the present claims and is made further obvious in view of Liao which also teaches combining thermal and photo initiators for siloxane based hard coatings.
Applicant also mentions the examples in the prior art but the references are not limited to the examples.  

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787